DISMISS; and Opinion Filed March 6, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00841-CV

                                 ANDREA DAVILA, Appellant
                                          V.
                                 ROGER INFANTE, Appellee

                       On Appeal from the 470th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 470-02198-2018

                              MEMORANDUM OPINION
                        Before Justices Brown, Schenck, and Pedersen, III
                                   Opinion by Justice Schenck
       Before the Court is the March 1, 2019 agreed motion to dismiss the appeal. In the motion,

appellant and appellee state they have reached a full and final resolution of their dispute. We grant

the motion and dismiss this appeal. See TEX. R. APP. P. 42.1.




                                                   /David J. Schenck/
                                                   DAVID J. SCHENCK
                                                   JUSTICE

180841F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ANDREA DAVILA, Appellant                             On Appeal from the 470th Judicial District
                                                      Court, Collin County, Texas
 No. 05-18-00841-CV        V.                         Trial Court Cause No. 470-02198-2018.
                                                      Opinion delivered by Justice Schenck,
 ROGER INFANTE, Appellee                              Justices Brown and Pedersen, III
                                                      participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellant Andrea Davila shall bear the costs of this appeal.


Judgment entered this 6th day of March, 2019.




                                                –2–